     Case 3:18-cv-01506-AHG-LL Document 72 Filed 07/23/20 PageID.1700 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HIGHLANDER HOLDINGS, INC.,                         Case No.: 3:18-cv-1506-AHG
12                                      Plaintiff,       ORDER:
13    v.
                                                         (1) SETTING CASE MANAGEMENT
14    ANDREW FELLNER, et al.,                            CONFERENCE TO DISCUSS
                                     Defendants.         AMENDED SCHEDULING ORDER;
15
                                                         and
16
                                                         (2) SETTING DEADLINE FOR THE
17
                                                         PARTIES TO FILE JOINT
18                                                       PROPOSAL FOR REMAINING
                                                         CASE DEADLINES
19
20
           This matter comes before the Court upon review of the record. On
21
     December 5, 2019, the Court issued the Scheduling Order regulating discovery and other
22
     pretrial proceedings in this case. ECF No. 53. On April 1, 2020, the district judge signed
23
     and approved the parties’ consent to the undersigned to act as the presiding judge. ECF No.
24
     56. As a result, the pretrial deadlines in the Scheduling Order pertaining to the previously
25
     assigned district judge are now obsolete.
26
           The Court intends to issue an amended Scheduling Order to reset the remaining
27
     pretrial dates before the new presiding judge. Accordingly, the Court SETS a Case
28

                                                     1
                                                                                  3:18-cv-1506-AHG
     Case 3:18-cv-01506-AHG-LL Document 72 Filed 07/23/20 PageID.1701 Page 2 of 2



 1   Management Conference (“CMC”) for August 7, 2020 at 2:15 p.m. for the purpose of
 2   discussing the new case schedule. Plaintiff’s counsel and Defendant Fellner shall call the
 3   chambers teleconference line at 1-877-873-8018 and use 8367902 as the access code to
 4   participate in the CMC.
 5         Prior to the CMC, the parties must meet and confer and prepare a joint proposal for
 6   the amended Scheduling Order. The joint proposal should include proposed dates for
 7   (1) the deadline to file dispositive pretrial motions, including Daubert motions; (2) the
 8   pretrial conference date; and (3) the trial date. Plaintiff’s counsel must file the joint
 9   proposal by August 5, 2020.
10         The parties should also be prepared to discuss the status of scheduling Defendant
11   Fellner’s second day of deposition, and whether an extension of the existing deadline of
12   August 13, 2020 to take the deposition is required for the parties to be able to find a
13   mutually agreeable date.
14         IT IS SO ORDERED.
15
16   Dated: July 23, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                3:18-cv-1506-AHG
